Order, Supreme Court, New York County, entered September 30, 1977, which granted plaintiff’s motion for partial summary judgment in the amount of $7,703.42, unanimously modified, on the law, without costs and without disbursements, to reduce the partial summary judgment to $2,583.42, and otherwise affirmed. Plaintiff commenced this action to recover, as here pertinent, $11,098.42 for copying machines and related products allegedly delivered either to defendant or defendant’s customers. On plaintiff’s motion for partial summary judgment, the court at Special Term concluded that the only issue of fact presented related to a claimed credit in the amount of $3,995 for return of equipment, and granted judgment accordingly. Through an apparent clerical error, the amount was described in the opinion of the court, and thereafter incorporated in the order, as $7,703.42. It is clear that the amount intended to have been directed was $7,103.42. We are of the view that factual issues are also presented with regard to the delivery of the merchandise embraced in Invoice No. W7000669, valued at $4,150, and the merchandise embraced in Invoice No. W7000891, valued at $370. Accordingly, plaintiff is entitled to partial summary judgment in the total amount of $2,583.42. Concur—Lupiano, J. P., Silverman, Lane, Sandler and Sullivan, JJ.